 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10       JAVIER ROMERO OQUITA,                                   Case No. 1:19-cv-00670-AWI-SAB-HC

11                       Petitioner,                             ORDER ADOPTING FINDINGS AND
                                                                 RECOMMENDATION, DENYING
12               v.                                              PETITION FOR WRIT OF HABEAS
                                                                 CORPUS, DIRECTING CLERK OF COURT
13       RALPH DIAZ,                                             TO CLOSE CASE, AND DECLINING TO
                                                                 ISSUE CERTIFICATE OF
14                       Respondent.                             APPEALABILITY

15                                                               (ECF No. 18)

16

17             Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
                                                     1
18 pursuant to 28 U.S.C. § 2254. On November 7, 2019, the Magistrate Judge issued Findings and

19 Recommendation that recommended the petition for writ of habeas corpus be denied. (ECF No.
20 18). This Findings and Recommendation was served on Petitioner and contained notice that any

21 objections were to be filed within thirty (30) days of the date of service of that order. On

22 December 2, 2019, Petitioner filed timely objections. (ECF No. 19).

23             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

24 a de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s

25 objections, the Court concludes that the Findings and Recommendation is supported by the

26 record and proper analysis, and there is no need to modify the Findings and Recommendation.
27
     1
         The findings and recommendation was signed on November 6, 2019 and entered on the docket on November 7,
28 2019.


                                                             1
 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 6                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 7
                    (b) There shall be no right of appeal from a final order in a
 8                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 9                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of
                        appeals from–
12
                             (A) the final order in a habeas corpus proceeding in which
13                           the detention complained of arises out of process issued by
                             a State court; or
14
                             (B) the final order in a proceeding under section 2255.
15
                        (2) A certificate of appealability may issue under paragraph (1)
16                      only if the applicant has made a substantial showing of the
                        denial of a constitutional right.
17
                        (3) The certificate of appealability under paragraph (1) shall
18                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
19
20          If a court denies a habeas petition on the merits, the court may only issue a certificate of

21 appealability “if jurists of reason could disagree with the district court’s resolution of [the

22 petitioner’s] constitutional claims or that jurists could conclude the issues presented are adequate

23 to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; Slack v. McDaniel,

24 529 U.S. 473, 484 (2000). While the petitioner is not required to prove the merits of his case, he

25 must demonstrate “something more than the absence of frivolity or the existence of mere good

26 faith on his . . . part.” Miller-El, 537 U.S. at 338.
27          In the present case, the Court finds that reasonable jurists would not find the Court’s

28 determination that Petitioner’s federal habeas corpus petition should be denied debatable or


                                                       2
 1 wrong, or that the issue presented is deserving of encouragement to proceed further. Petitioner

 2 has not made the required substantial showing of the denial of a constitutional right. Therefore,

 3 the Court declines to issue a certificate of appealability.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The Findings and Recommendation issued on November 7, 2019 (ECF No. 18) is

 6              ADOPTED IN FULL;

 7          2. The petition for writ of habeas corpus is DENIED;

 8          3. The Clerk of Court is directed to CLOSE the case; and

 9          4. The Court DECLINES to issue a certificate of appealability.

10
     IT IS SO ORDERED.
11

12 Dated: February 27, 2020
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
